BENSON, J.
1. We have carefully read the entire record in this case which is very voluminous and, without going into a detailed analysis of the evidence which would be altogether unprofitable, we have arrived at the same conclusion as that reached by the trial court. *418The contestants have not established by a preponderance of the evidence that the testatrix was mentally incompetent or that any undue influence was exerted to bring about the execution of the will in controversy. It follows that the decree of the trial court must be affirmed and it is so ordered. Affirmed.
McBride, C. J., Moore and Harris, JJ., concur.